STATE OF MINNESOTA
                                                                        flDecember 8, 2015

                                  IN SUPREME COURT                          Om~EOF
                                                                        APPB..lAJECcuns
                                         A15-1011


In re Petition for Disciplinary Action against
Scott William Swanson, a Minnesota Attorney,
Registration No. 0241283.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Scott William Swanson

committed professional misconduct warranting public discipline- namely, failing to

pursue a client's matter, failing to communicate with the client regarding her case, failing

to return her file, and failing to cooperate with the Director's investigation. See Minn. R.

Prof. Conduct 1.3, 1.4(a)(3), 1.16(d), and 8.1(b).

       Respondent waives his rights under Rule 14, Rules on Lawyers Professional

Responsibility (RLPR), withdraws his previously filed answer, unconditionally admits

the allegations in the petition, and with the Director recommends that the appropriate

discipline is a 30-day suspension followed by 2 years of probation.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,




                                             1
       IT IS HEREBY ORDERED THAT:

       1.     Respondent Scott William Swanson is suspended from the practice of law

for a minimum of 30 days, effective 14 days from the date of the filing of this order.

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals).

       3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

       4.     Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days

before the end of the suspension period, respondent files with the Clerk of Appellate

Courts and serves upon the Director an affidavit establishing that he is current in

continuing legal education requirements, has complied with Rules 24 and 26, RLPR, and

has complied with any other conditions for reinstatement imposed by the court.

       5.     Within 1 year of the date of the filing of this order, respondent shall file

with the Clerk of Appellate Courts and serve upon the Director proof of successful

completion of the professional responsibility portion of the state bar examination. Failure

to timely file the required documentation shall result in automatic re-suspension, as

provided in Rule 18(e)(3 ), RLPR.

       6.     Upon reinstatement to the practice of law, respondent shall be subject to

probation for 2 years, subject to the following conditions:

      (a)    Respondent shall cooperate fully with the Director's Office in its efforts to
      monitor compliance with this probation. Respondent shall promptly respond to
      the Director's correspondence by its due date. Respondent shall provide the
      Director with a current mailing address and shall immediately notify the Director
      of any change of address. Respondent shall cooperate with the Director's


                                             2
investigation of any allegations of unprofessional conduct that may come to the
Director's attention. Upon the Director's request, respondent shall provide
authorization for release of information and documentation to verify respondent's
compliance with the terms of this probation;

(b)    Respondent shall abide by the Minnesota Rules of Professional Conduct;

(c)     Respondent shall be supervised by a licensed Minnesota attorney,
appointed by the Director, to monitor compliance with the terms of this probation.
Within 14 days from the date of the filing of this order, respondent shall provide
the Director with the names of four attorneys who have agreed to be nominated as
respondent's supervisor. If, after diligent effort, respondent is unable to locate a
supervisor acceptable to the Director, the Director shall seek to appoint a
supervisor. Until a supervisor has signed a consent to supervise, respondent shall,
on the first day of each month, provide the Director with an inventory of client
files as described in paragraph (d) below. Respondent shall make active client
files available to the Director upon request;

(d)     Respondent shall cooperate fully with the supervisor's efforts to monitor
compliance with this probation. Respondent shall contact the supervisor and
schedule a minimum of one in-person meeting per calendar quarter. Respondent
shall submit to the supervisor an inventory of all active client files by the first day
of each month during the probation. With respect to each active file, the inventory
shall disclose the client name, type of representation, date opened, most recent
activity, next anticipated action, and anticipated closing date. Respondent's
supervisor shall file written reports with the Director at least quarterly, or at such
more frequent intervals as the Director may reasonably request; and

(e)    Respondent shall initiate and maintain office procedures which ensure that
there are prompt responses to correspondence, telephone calls, and other important
communications from clients, courts, and other persons interested in matters which
respondent is handling, and which will ensure that respondent regularly reviews
each and every file and completes legal matters on a timely basis.



Dated: December 8, 2015                    BY THE COURT:




                                           David R. Stras
                                           Associate Justice



                                       3